                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
 v.                                               )
                                                  )
                                                  )                 No. 3:20-CR-103-TAV-HBG
 MATTHEW PAUL BAJAJ,                              )
                                                  )
                       Defendants.                )

                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

 District Court as may be appropriate. This case is before the Court on the Defendant’s Motion to

 Continue Trial and All Deadlines [Doc. 15], filed on December 3, 2020. The Defendant asks the

 Court to continue the January 11, 2021 trial date, because counsel needs additional time to

 review discovery and to prepare the case for trial. The motion asserts that additional discovery,

 including forensic reports of cellular telephones and computers, is expected but is not yet

 available to the Government. The Defendant argues that a trial continuance would further the

 ends of justice. The Government informed Chambers that it did not object to the requested

 continuance. The parties agreed on a new trial date of June 1, 2021.

                The Court finds Defendant Bajaj’s motion to continue the trial and schedule is

 unopposed by the Government and well-taken. The Court finds that the ends of justice served by

 granting a continuance outweigh the interest of the Defendant and the public in a speedy trial. 18

 U.S.C. § 3161(h)(7)(A). First, the January 11, 2021 trial date must be continued pursuant to the

 Standing Orders of this Court. On November 30, 2020, Chief United States District Judge Travis




Case 3:20-cr-00103-TAV-HBG Document 16 Filed 12/28/20 Page 1 of 3 PageID #: 38
 R. McDonough entered Standing Order 20-21, which continues all jury trials between November

 30, 2020, and January 15, 2021. This Order states that due to the “reduced ability to obtain an

 adequate spectrum of jurors and the risks posed to the jurors and the public due to the increased

 prevalence of COVID-19 in all divisions, the Court specifically finds that the ends of justice

 served by ordering the continuances outweigh the best interests of the public and any defendant’s

 right to a speedy trial.” E.D.TN SO-20-21. In the Standing Order, the Court finds the time

 between November 30, 2020, and January 15, 2021, to be excluded under the Speedy Trial Act.

 E.D.TN SO-20-21.


                Additionally, the Court observes that additional time is necessary to prepare this

 case for trial. Defendant Bajaj is charged with kidnapping (Count One), transportation of a

 minor in interstate commerce with intent to engage in sexual activity (Count Two), and interstate

 travel for the purpose of engaging in illicit sexual conduct (Count 3) [Doc. 7]. Defendant first

 appeared on a Criminal Complaint on October 29, 2020, and was arraigned on an Indictment on

 November 4, 2020. Defense counsel states that he received initial discovery on November 13,

 2020, and anticipates additional discovery, when it becomes available to the Government. The

 Court finds that counsel needs time to review the discovery and investigate the facts of the case,

 to confer with the Defendant, to prepare and litigate motions, and to prepare the case for trial.

 These trial preparations cannot be concluded by the January 11 trial date or in less than five

 months. Thus, the Court concludes that without a continuance, defense counsel would not have

 the reasonable time necessary to prepare for trial, even proceeding with due diligence. See 18

 U.S.C. § 3161(h)(7)(B)(iv).


                The motion to continue the trial and schedule [Doc. 15] is GRANTED. The trial

 of this case is reset to June 1, 2021. The Court finds that all the time between the filing of the

                                                 2

Case 3:20-cr-00103-TAV-HBG Document 16 Filed 12/28/20 Page 2 of 3 PageID #: 39
 motion on December 3, 2020, and the new trial date of June 1, 2021, is fully excludable time

 under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -

 (7)(A)-(B); E.D.TN SO-20-21. The Court also sets a new schedule in this case, which is stated

 in detail below.


        Accordingly, it is ORDERED as follows:

           (1) The Defendant’s Motion to Continue Trial and All Deadlines [Doc.
               15] is GRANTED;

           (2) The trial of this matter is reset to commence on
               June 1, 2021, at 9:00 a.m., before the Honorable Thomas A.
               Varlan, United States District Judge;

           (3) All time between the filing of the motion on December 3, 2020,
               and the new trial date of June 1, 2021, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

           (4) The deadline for filing pretrial motions is extended to January 22,
               2021;

           (5) Responses to motions are due on or before February 5, 2021;

           (6) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is May 3, 2021;

           (7) The parties are to appear before the undersigned for a final pretrial
               conference on May 17, 2021, at 11:30 a.m. This date is also the
               deadline for filing motions in limine; and

           (8) Requests for special jury instructions with appropriate citations to
               authority pursuant to Local Rule 7.4. shall be filed on or before
               May 21, 2021.

                       IT IS SO ORDERED.


                                              ENTER:


                                              H. Bruce Guyton
                                              United States Magistrate Judge


                                                 3

Case 3:20-cr-00103-TAV-HBG Document 16 Filed 12/28/20 Page 3 of 3 PageID #: 40
